          Case 1:19-cv-11188-PKC Document 1 Filed 12/06/19 Page 1 of 12



Frederick L. Whitmer (FW 8888)
Kilpatrick Townsend & Stockton LLP
The Grace Building
1114 Avenue of the Americas
New York, New York 10036
Telephone: (212) 775-8773
Facsimile: (212) 775-8821
fwhitmer@kilpatricktownsend.com

Theodore H. Davis Jr. (TD1103)
Kilpatrick Townsend & Stockton LLP
1100 Peachtree Street, Suite 2800
Atlanta, Georgia 30309-4530
Telephone: (404) 815-6500
Facsimile: (404) 815-6555
E-mail: tdavis@kilpatricktownsend.com;

Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 ACE GROUP INTERNATIONAL LLC,
                                                                        1:19-cv-11188
                                                            Case No. __________________
                          Plaintiff,

                v.                                          COMPLAINT

 CONVIVIALITY, INC. D/B/A CAFE FLORA
 CORPORATION,

                          Defendant.



       Plaintiff Ace Group International, LLC (“Plaintiff” or “AGI”) states the following for

its Complaint against Defendant Conviviality, Inc. D/B/A Cafe Flora Corporation (“Defendant”

or “Conviviality”):
            Case 1:19-cv-11188-PKC Document 1 Filed 12/06/19 Page 2 of 12



                                  NATURE OF THE ACTION

       1.       This civil action seeks declaratory relief against Defendant, which has alleged

that Plaintiff’s use of Plaintiff’s New York-only restaurant name, “Floret,” infringes upon

Defendant’s registered FLORET mark.

       2.       Defendant has alleged in writing (the “Letter”) that it owns prior rights in the

mark FLORET, and thus, Plaintiff infringes Defendant’s FLORET mark and must change the

name of its restaurant.

       3.       Defendant further provided a deadline for compliance and demanded that

Plaintiff provide a “written assurance, no later than October 31, 2019,” that AGI will respect

Conviviality’s prior trademark rights and “make a suitable change to a name not identical or

confusingly similar to” the FLORET mark.

       4.       Plaintiff seeks a declaration that it need not discontinue use of the name “Floret”

for its New York City-based restaurant because Defendant uses its FLORET mark only in the

geographically remote market of Seattle, Washington, and confusion therefore is unlikely.

                                          THE PARTIES

       5.       Plaintiff Ace Group International LLC is Delaware corporation with a principal

place of business at 7 W. 30th Street, 12th Floor, New York, New York 10001. AGI operates a

hotel and a restaurant named “Floret” within that hotel in Manhattan that is at issue in this case.

       6.       On information and belief, Defendant Conviviality, Inc. is, and at all relevant

times was, a Washington state corporation doing business as “Cafe Flora Corporation,” with a

principal place of business at 2901 East Madison Street, Seattle, Washington 98112.




                                                 2
             Case 1:19-cv-11188-PKC Document 1 Filed 12/06/19 Page 3 of 12



                                    JURISDICTION AND VENUE

        7.       This action for declaratory relief arises under the Declaratory Judgment Act

(28 U.S.C. §§ 2201 and 2202), United States trademark laws (15 U.S.C. §§ 1051 et seq.), and

related state law.

        8.       The Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. § 1331, § 1338(a), § 1338(b) and 15 U.S.C. § 1121.

        9.       The Court possesses personal jurisdiction over Defendant because it

purposefully availed itself to the laws and protections of the state of New York by sending a

Letter attempting to interfere with the business operations of Plaintiff. Defendant sent the Letter

with the intent to cause an LLC with a principal place of business in New York to take

affirmative action to change its restaurant name despite any contracts it may have already had

in relation to the name “Floret.”

        10.      Defendant attempted to influence business in New York by sending the Letter to

Plaintiff.

        11.      Venue is proper in this Court because a substantial part of the acts or omissions

giving rise to Plaintiff’s claims occurred in this judicial district, namely, Defendant’s Letter

was directed at New York (and specifically, Manhattan) and demanded that Plaintiff take action

in New York.

                      FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.      Plaintiff’s Use of “Floret” and Rights in New York

        12.      Plaintiff owns and operates Sister City, a 200-room boutique hotel located in the

Lower East Side of New York City. The hotel opened in March of 2018.



                                                  3
         Case 1:19-cv-11188-PKC Document 1 Filed 12/06/19 Page 4 of 12



       13.     With the opening of the Sister City hotel, Plaintiff also opened two on-property

restaurants and bars—one under the name “Floret” and the other under the name “Last Light.”

       14.     Plaintiff’s Floret restaurant focuses on seasonal Mediterranean, East Asian, and

North African inspired cuisine created by two award-winning chefs—Chef Joe Ogrodnek and

Executive Chef Andrew Whitcomb. The upscale all-day restaurant is integrated into the

neighborhood and looks and feels distinctly New York with a menu that spotlights local

ingredients, produce, and meat.

       15.     Plaintiff’s Floret restaurant offers various animal proteins on its current menu,

including pancetta, roasted chicken, steak, and lamb shank. Seven of the eight entrée options on

the dinner menu for Plaintiff’s Floret restaurant feature an animal protein. See Exhibit 1

(printouts of current menus).

       16.     Plaintiff’s Floret restaurant also offers craft cocktails and happy hour specials,

and has ample indoor and outdoor patio seating and a clean, chic atmosphere, as shown below:




                                                4
         Case 1:19-cv-11188-PKC Document 1 Filed 12/06/19 Page 5 of 12




       17.     Plaintiff’s Floret restaurant provides an upscale experience, with reservations

recommended and dinner entrees ranging in price from $19 to $42 and starters ranging between

$14 and $16.

       18.     Plaintiff’s Floret restaurant has one location—within the Sister City hotel in

New York City.

       19.     By using “Floret” as a mark for its restaurant services and as a tradename in

Manhattan, Plaintiff has acquired service mark rights in FLORET locally in New York City

and the state of New York.

B.     Defendant’s FLORET Rights Outside of New York and its Letter to Plaintiff

       20.     Defendant is the owner and operator of what it characterizes as The Café Flora

Family, consisting of two restaurants and a wholesale bakery that provides baked goods to the

two restaurants.



                                                5
          Case 1:19-cv-11188-PKC Document 1 Filed 12/06/19 Page 6 of 12



       21.     The Café Flora Family, as defined by Defendant, includes the Café Flora

restaurant, the Floret by Café Flora restaurant, and the Flora Bakehouse. Both of the restaurants

and the bakery operate in a single location in Seattle, Washington. On information and belief,

Café Flora is located at 2901 E. Madison Street, Seattle, Washington 98112; Floret by Café

Flora is located in the Sea-Tac Airport; and Flora Bakehouse is located in Seattle, Washington

but it is currently not open to the general public.

       22.     On information and belief, Defendant has owned and operated Café Flora since

2008, however, based on prior ownership dating back 30 years, Defendant describes Café Flora

as a Seattle institution. In contrast to Café Flora, Defendant’s Floret restaurant opened in the

airport in February of 2018. On information and belief, Defendant wants its airport location to

reap the goodwill of its flagship restaurant, Café Flora.

       23.     Defendant uses the Café Flora restaurant name along with the name Floret so

that the public immediately associates the new restaurant with more established Café Flora

restaurant. For example:

               a.      The large sign hanging toward the front of Defendant’s restaurant reads

“Floret by Cafe Flora,” as shown below:




                                                  6
         Case 1:19-cv-11188-PKC Document 1 Filed 12/06/19 Page 7 of 12




               b.      As featured on Defendant’s website and shown below in the bottom

graphic, https://cafeflora.com/restaurant/floret, the logo for Defendant’s restaurant also

includes “by Cafe Flora”:




               c.      Defendant’s menu prominently features the name of the restaurant as

“Floret by Cafe Flora,” as shown in the below screen shots from the current dinner menu (a

copy of the full lunch and dinner menu is attached as Exhibit 2):


                                                7
          Case 1:19-cv-11188-PKC Document 1 Filed 12/06/19 Page 8 of 12




                d.      Defendant’s Floret by Cafe Flora restaurant does not have a website of

its own. Rather, it is part of the Café Flora website accessible using the domain name

www.cafeflora.com. That website identifies Floret as a member of the Café Flora Family.

        24.     The Floret by Cafe Flora restaurant serves only vegetarian food, as further

shown by the current menus, which do not feature any meat or fish options. See Exhibit 2.

        25.     Defendant touts its relationships with Washington state farms and use of locally

grown produce to create vegetarian, vegan, and gluten-free cuisine for the restaurants in The

Café Flora family. On information and belief, the Floret by Cafe Flora restaurant focuses on

Pacific Northwest-style local vegetarian, vegan, and gluten-free cuisine. See Exhibit 3 (“About”

Floret by Cafe Flora webpage).

        26.     The Floret by Cafe Flora restaurant features only two menus, and entrée items

from the combined lunch and dinner menu range between $17 and $19, with multiple

sandwiches and salads offered for $7.25 to $17 for dinner. See Exhibit 2.

        27.     On information and belief, the Floret by Cafe Flora restaurant features all indoor

seating and a prominent grab-and-go counter (shown above) selling snacks and gifts geared

toward its airport traveler clientele.

        28.     On October 16, 2019, Defendant sent counsel for Plaintiff a letter, a copy of

which is attached as Exhibit 4.




                                                8
          Case 1:19-cv-11188-PKC Document 1 Filed 12/06/19 Page 9 of 12



        29.    In the letter, Defendant claimed rights in the mark FLORET and alleged it owns

a trademark registration for that mark with the United States Patent and Trademark Office in

association with “restaurant services.”

        30.    Defendant alleged that Plaintiff’s use of “Floret” as the name of its restaurant

located in New York City as part of the Sister City hotel infringes the FLORET mark owned by

Defendant for a restaurant located in Seattle, Washington, and demanded that Plaintiff change

its restaurant name. In doing so, Defendant requested Plaintiff to provide a written assurance

“no later than October 31, 2019” that Plaintiff would change the name of its restaurant.

Plaintiff’s letter therefore creates a substantial controversy, between parties having adverse

legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory

judgment.

        31.    On information and belief, the Floret by Cafe Flora restaurant has only one

location, in the Seattle airport, and Defendant has no intention and has taken no concrete steps

to expand into the geographically remote market of New York, or more specifically, New York

City.

        32.    On information and belief, Defendant has never advertised or promoted

Defendant’s restaurant in the state of New York and has not otherwise used its FLORET mark

in the state of New York. Defendant thus does not qualify for relief pursuant to NY GEN. BUS.

L. § 360-L.

        33.    Defendant’s FLORET mark and the Floret by Cafe Flora restaurant are not

famous in New York or outside of New York. Defendant’s FLORET mark is therefore not

protectable in the first instance pursuant to 15 U.S.C. § 1125(c).



                                                9
         Case 1:19-cv-11188-PKC Document 1 Filed 12/06/19 Page 10 of 12



       34.     On information and belief, Defendant’s FLORET mark and Defendant’s Floret

by Café Flora restaurant are not well known in the state of New York or in Manhattan.

       35.     On information and belief, Defendant has no intention to expand its Floret

restaurant concept into New York or use its FLORET mark in the state of New York or in

Manhattan.

       36.     To the extent Defendant’s registration provides it with nationwide constructive

priority, that registration does not confer upon Defendant the right to pursue injunctive or other

relief against Plaintiff’s use of “Floret” in the geographically remote market of New York.

       37.     Because of the geographic distance between Plaintiff and Defendant’s respective

restaurants, there is no likelihood of confusion between Defendant’s use of its FLORET mark

and Plaintiff’s use of “Floret” for its restaurant name.

                             FIRST CLAIM FOR RELIEF
                 (Declaration of No Trademark Infringement Or Unfair
             Competition By Plaintiff Relating to Defendant’s FLORET Mark)

       38.     Plaintiff repeats and incorporates by reference the allegations in the preceding

paragraphs of this Complaint.

       39.     An immediate, actual, and justiciable controversy exists between Plaintiff and

Defendant with respect to Plaintiff’s use of “Floret” and whether such use infringes or

competes unfairly with Defendant and its FLORET mark because Defendant demanded that

Plaintiff change its restaurant name and respond that it has done so within a limited time.

       40.     Plaintiff denies it has infringed, competed unfairly, or in any way violated (or

that it is currently infringing, competing unfairly, or in any way violating) any of Defendant’s

rights in its FLORET mark.




                                                 10
             Case 1:19-cv-11188-PKC Document 1 Filed 12/06/19 Page 11 of 12



        41.      No likelihood of confusion exists or has ever existed with respect to Defendant’s

FLORET mark and the associated services offered thereunder and Plaintiff’s use of “Floret”

and the associated services offered thereunder.

        42.      Plaintiff only uses “Floret” in association with restaurant services in New York,

and Defendant only uses its FLORET mark in association with restaurant services in the

geographically remote market of Washington state.

        43.      Plaintiff and Defendant further offer different restaurant services, with

Defendant focusing on a vegetarian concept in an airport, and Plaintiff focusing on animal

protein-forward cuisine in a hotel in New York City.

        44.      Plaintiff is unaware—and, on information and belief, Defendant is unaware—of

any actual confusion resulting from Plaintiff’s use of “Floret” for its restaurant services.

        45.      The persistent uncertainties created by Defendant’s allegations of infringement

with respect to Plaintiff’s legitimate use of “Floret” have damaged and continue to damage

Plaintiff.

        46.      Accordingly, pursuant to the Federal Declaratory Judgment Act, 28 U.S.C.

§§ 2201 et seq., Plaintiff requests this Court to declare that Plaintiff’s use of “Floret” has not

infringed, competed unfairly with, or otherwise violated any rights owned by Defendant in its

FLORET mark at law or in equity, and that Defendant cannot enjoin Plaintiff’s use of “Floret.”

                                         PRAYER FOR RELIEF

        Plaintiff therefore requests the Court to enter a judgment against Defendant:

        1.       finding that Plaintiff’s use of “Floret” does not infringe or compete unfairly with

any trademark or other rights held by Defendant, and that Defendant is without right or



                                                  11
         Case 1:19-cv-11188-PKC Document 1 Filed 12/06/19 Page 12 of 12



authority to object to Plaintiff’s use of “Floret” in New York on the basis of alleged trademark

infringement, unfair competition, or other violation of Defendant’s rights at law or in equity;

       2.      awarding Plaintiff its reasonable attorneys’ fees and taxable costs; and

       3.      entering such other and further relief as the Court may deem just.

 Dated: December 6, 2019                         Respectfully submitted,


                                                 By: /s/ Theodore H. Davis Jr.

 Theodore H. Davis Jr. (TD1103)                  Frederick L. Whitmer (FW 8888)
 Kilpatrick Townsend & Stockton LLP              Kilpatrick Townsend & Stockton LLP
 1100 Peachtree Street, Suite 2800               The Grace Building
 Atlanta, Georgia 30309-4530
 Telephone: (404) 815-6500                       1114 Avenue of the Americas
 Facsimile: (404) 815-6555                       New York, New York 10036
 E-mail: tdavis@kilpatricktownsend.com           Telephone: (212) 775-8773
                                                 Facsimile: (212) 775-8821
                                                 fwhitmer@kilpatricktownsend.com

                                                 Attorneys for Plaintiff Ace Group
                                                 International LLC




                                               12
